DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            SAMSON MARTIN,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-1625

                            [February 3, 2016]

   Appeal of orders denying rule 3.850 and 3.800(a) motions from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County; Lisa
M. Porter, Judge; L.T. Case No. 02-003228 CF10B.

   Samson Martin, Mayo, pro se.

   No brief required for appellee.

               ON APPELLANT’S MOTION FOR REHEARING

PER CURIAM.

   We grant in part the appellant’s motion for rehearing, but only to clarify
that the defendant’s appeal is from the denial of both his Florida Rule of
Criminal Procedure 3.850 motion and his Florida Rule of Criminal
Procedure 3.800(a) motion. We otherwise deny the appellant’s motion for
rehearing in all other respects, and thereby maintain our affirmance of the
defendant’s appeal on the merits. See Martinez v. State, 169 So. 3d 170
(Fla. 4th DCA 2015).

   Affirmed.

CIKLIN, C.J., MAY and GERBER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.